EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 3 and 4 have now been canceled as being drawn to non-elected species.

Claims 15 and 17 have been rejoined at allowance.

In claim 1, line 7, [primer flash hole] has been replaced with primer flash hole aperture

In claim 1, line 12, [forming a substantially] has been replaced with forming the substantially

In claim 1, line 15, [the propellant chamber] has been replaced with a propellant chamber

In claim 1, line 18-19, [the bullet-end aperture] has been replaced with a bullet-end aperture

In claim 1, line 22, [a propellant chamber] has been replaced with the propellant chamber and [a bullet-end aperture] has been replaced with the bullet-end aperture

In claim 1, line 24, [the primer flash hole aperture] has been replaced with the primer recess

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best known prior art fails to anticipate or render obvious the claimed method of making a polymeric subsonic ammunition, most notably the feature of, “…a flash hole groove formed about the primer flash hole aperture in the primer recess…forming a substantially cylindrical polymeric middle body comprising the steps of overmolding a polymer composition over the substantially cylindrical insert by molding the polymer composition into the flash hole groove and over the substantially cylindrical coupling element,…”, and the other structure and structural relationships as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641